People v Schiraldi (2021 NY Slip Op 07578)





People v Schiraldi


2021 NY Slip Op 07578


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2021-09315

[*1]The People of the State of New York, ex rel. Christina Paliogiannis, on behalf of Clinton James, petitioner, 
vVincent Schiraldi, etc., respondent.


Janet E. Sabel, New York, NY (Christina Paliogiannis pro se of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Clinton James upon his own recognizance or, in the alternative, to set reasonable bail upon Richmond County Indictment No. 81/2013.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DUFFY, J.P., CONNOLLY, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court